DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment submitted 7/12/2022.
Claims 21-33 previously withdrawn.
Claim 2 cancelled.
Claims 1 and 3 amended; support for claim 1 and 3 is found in cancelled claim 2, and page 5 lines 11-19 of the instant specification.
Claims 1, 3-20 being examined on the merits .
Claims 1, 3-33 currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US2019/0363345A1), in view of Kurita et al. 
(US2019/0363348A1), and in further view of Rho et al. (20190260091A1).

	As to claim 1, Xiao discloses an anode electrode for a lithium battery [0022],
said anode electrode comprising:
	a)	An anode current collector having two primary surfaces [0069];
	Xiao discloses the negative and positive electrode current collectors 20, 22 may comprise thin and flexible metallic foils [0081] and …negative electrode current collector 20 may comprise copper, nickel, stainless steel, or titanium foils. Other types of metal foils or metallic materials may of course be used, if desired.[0081] However Xiao does not explicitly teach the current collector is selected from a foil, perforated sheet, or foam of Al, graphene, graphite, graphene-coated metal, graphite-coated metal, carbon-coated metal, or a combination thereof;
	In the same field of endeavor Rho discloses an negative electrode for an lithium ion battery and further teaches the negative electrode current collector 121 may be made of a thin metal foil or mesh and may be formed of a metal such as copper, aluminum, stainless steel, nickel, titanium, chromium, manganese, iron, cobalt, zinc, molybdenum, tungsten, silver, gold, and alloys thereof.[0062]
	In this case, the positive or negative electrode current collector 111 or 121 may be a strip-shaped electrode current collector so that a continuous subsequent process can be performed during mass production.[0086] 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao to incorporate the metal foils of Rho to improve the manufacturing process and reduce cost.

	b) 	Xiao discloses multiple particles or coating [0069] of a lithium-attracting metal [0074]
deposited on at least one of the two primary surfaces [0069], 
	wherein said lithium-attracting metal, is selected from Zn, Ti, , Al, , an alloy thereof, or a combination thereof (Lithium Aluminum alloy, tin oxide, aluminum, zinc, titanium oxide and lithium titanate [0074]); 
	and 
	c) Xiao discloses a layer of graphene (protective coating) that covers and protects the multiple particles or coating of the lithium-attracting metal [0061]. 
	Xiao discloses a negative electrode for a lithium-ion battery but does not explicitly teach the diameter or thickness of the lithium-attracting metal from 1 nm to 10 nm. [0070] 
	In the same filed of endeavor Kurita discloses a negative electrode for a lithium ion battery [0024] and further teaches a negative electrode material containing particles (A 1) of Zn, Sn, and Al [0027] with diameters of 30 nm or more (primary particles is 70 nm or less [0033] 
	The particles (A 1) exceeds 70 nm, expansion and contraction of the particles 
(A 1) are caused in association with charge and discharge, which have a large impact on the structure of the composite (A) containing the particles (A 1 ), resulting in decrease in the capacity retention rate.[0033]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao to incorporate the particle size Kurita to increase capacity retention rate of the electrochemical cell. 
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

	As to claim 4, Xiao further discloses a lithium metal thin film (metallic lithium film or foil [0074]) wherein the lithium metal is in physical contact with the multiple particles or coating of the lithium-attracting metal (The negative electrode layer 12 may optionally further include metallic lithium, lithium based alloys (such as lithium silicon alloy, lithium aluminum alloy, lithium indium alloys), carbon-based materials (e.g., graphite, activated carbon, carbon black, and graphene), or composite materials, tin oxide, aluminum, indium, zinc, titanium oxide, lithium titanate, and combinations thereof [0074] Where the metallic lithium would be in direct contact with the lithium attracting metals; tin oxide, aluminum, zinc, titanium oxide, and lithium titanate, within Li-containing electrode (3a), Fig. 4) and is disposed between the current collector (20) and the graphene layer (protective coating 4a, graphene [0054] Fig. 4) 
	Xiao does not explicitly teach the lithium metal thin film having a thickness from 1 
nm to 100 micron; however, the thickness of the films of lithium-attracting metal and lithium metal falls within the claimed range of ~200 microns. The lithium thickness ultimately determines the battery capacity, and one of ordinary skill in the art would have optimized the lithium metal thin film thickness to be within the claimed range to achieve the desired capacity. 
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, 11.).

    PNG
    media_image1.png
    667
    864
    media_image1.png
    Greyscale

(Xiao Fig. 4 annotated for illustration)
	As to claim 7, Xiao discloses a negative electrode for a lithium battery and further teaches a protective coating of graphene to inhibit dendrite growth, with a thick ness of 0.4 -200 nm [0009] [0061] but does not explicitly teach the graphene layer comprising a lithium-attracting metal occupying 0.01 % to 50% by weight of the total graphene layer, however Xiao teaches lithium-attracting metals, tin oxide, aluminum, and titanium oxide [0074] may be used as intercalation host material [0073] in the negative electrode layer 12 which includes the protective coating (graphene [0073]) of 4a. The abundance of vacancies provided by the intercalation host materials helps determine the capacity of the secondary battery during cycling and one of ordinary skill in the art would have optimized the lithium-attracting metal film thickness to be within the claimed range to achieve the desired capacity. 
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, 11.). 
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

	As to claim 15, Xiao disclose the graphene layer (protective coating 4) has a thickness in a range from about 0.1 nm to about 10 µm. [0056]
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]). 
	
	As to claim 16, Xiao discloses negative electrode layer 12 may further include carbon black. [0074]

	As to claim 20, Xiao discloses a cathode, an electrolyte in ionic contact with said anode and said cathode, wherein said cathode comprises a lithium-containing cathode active material that releases lithium ions into said electrolyte when the battery is charged and the released lithium ions move to the anode and react with said metal or form an alloy with said metal in the anode. [0005]

Claims 5, 6, 8 - 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US2019/0363345A 1 ), in view of Kurita et al. (US2019/0363348A1), in view of Rho et al. (20190260091A1), as applied to claim 1 above, and further in view of Zhamu et al. (US2016/0301075A1).

	As to claim 5 and 6, Xiao discloses a negative electrode for a lithium battery and further teaches a protective coating of graphene layers of from a single layer to ten layers and may be overlapping of graphene and carbon atoms arranged in a hexagonal lattice, Fig. 4 above [0055, 0073] but does not explicitly teach a non-pristine graphene material. 
	In the same field of endeavor Zhamu discloses a negative electrode for a lithium battery [0015] and further teaches the graphene sheets or platelets preferably have a thickness less than 10 nm. Preferably, the graphene sheets or platelets contain single­layer or few-layer graphene, wherein few-layer is defined as 10 planes of hexagonal carbon atom and The graphene sheets or platelets include single-layer sheets or multi­layer platelets of a graphene material selected from pristine graphene, graphene oxide (non-pristine graphene) having 2% to 46% by weight of oxygen. [0017]
	Whereas applied to claim 6, graphene oxide is non-pristine graphene.
	These lithium- or sodium-containing species are capable of bonding multiple sheets/platelets of a graphene material or multiple flakes of exfoliated graphite together to form a structurally sound layer that is sufficiently strong to intercept or stop dendrite penetration. Yet, such a layer is permeable to lithium ions or sodium ions. Preferably and typically, this layer is electronically insulating, but ionically conducting.[0016]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao to incorporate the graphene sheets of Zhamu to stop dendrite growth.

	As to claim 8, Xiao discloses a negative electrode for a lithium battery [0066] but is silent on the weight percent of binder in the graphene layer. 
	Zhamu, discloses a matrix material (Lithium carbonate [0125]) bonded to the graphene sheets. [0124] which are strong enough to prevent dendrite penetration and electronically insulating, and ionic conductivity provided by the lithium. [0016] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao to incorporate the lithium carbonate Zhamu to increase the conductivity of the electrode. 
	Developing the appropriate balance between the lithium carbonate for ionic conductivity and graphene to suppress dendrite penetration would have been in the ambit of one of ordinary skill in the art to optimize the lithium carbonate weight percentage to be within the claimed range to achieve the desired conductivity. 
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, 11.).

	As to claim 9,the rejection of claim 8 is incorporated, modified Xiao discloses a matrix material of lithium carbonate a lithium-ion conducting material.

	As to claims 10 and 11, "wherein the binder or matrix material comprises a electron conducting material or intrinsically conducting polymer" 
	Claim 9 recites electron conducting or intrinsically conducting polymer in the 
alternative, and while claims 10-11 further limit the specific electron conducting materials, they do not positively recite that an electron conducting material is required. Hence, the composition of claim 9 still meets the additional limitations of claims 10-11, although in the alternative.

	As to claim 12, modified Xiao discloses the lithium-ion conducting material is chosen from lithium carbonate. [0014]

	As to claim 13, Xiao discloses a negative electrode for a lithium ion battery but is silent on the lithium-ion conducting material. 
	Zhamu, discloses a anode wherein the lithium-ion conducting material contains a lithium salt lithium perchlorate. [0021] The lithium salt provides the lithium species in the reductive decomposition to bond the graphene sheets. [0020] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao to incorporate the lithium perchlorate of Zhamu to provide the lithium species for bonding the graphene sheets.

	As to claim 14, the rejection of claim 9 is incorporated, Xiao discloses a polymeric binder intermingled with the negative electrode layer 12, may include polyvinylidene fluoride (PVDF). [0074]

	As to claim 17, Xiao discloses an alkali metal battery (Lithium). [0005] -
discloses the anode, cathode and electrolyte. 

	As to claim 18, the rejection of claim 17 is incorporated, Xiao discloses a lithium foil but does not explicitly teach the weight percent. 
	Zhamu discloses an alkali metal battery having a lithium metal content greater than 90%. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao to incorporate the lithium weight percentage of Zhamu to provide increased capacity in the battery. 

	As to claim 19, the rejection of claim 17 is incorporated, Xiao discloses an alkali metal battery which is a lithium metal battery. [0001]


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al.(US2020/0185711 A 1 ), in view of Rho et al. (20190260091A1).

	As to claim 3, Jin discloses anode electrode for a lithium battery [Abstract] and a current collector having two primary surfaces [0023] but is silent on the current collector is selected from a foil, perforated sheet, or foam of Al, graphene, graphite, graphene-coated metal, graphite-coated metal, carbon-coated metal, or a combination thereof.	
	In the same field of endeavor Rho discloses an negative electrode for an lithium ion battery and further teaches the negative electrode current collector 121 may be made of a thin metal foil or mesh and may be formed of a metal such as copper, aluminum, stainless steel, nickel, titanium, chromium, manganese, iron, cobalt, zinc, molybdenum, tungsten, silver, gold, and alloys thereof.[0062]
	In this case, the positive or negative electrode current collector 111 or 121 may be a strip-shaped electrode current collector so that a continuous subsequent process can be performed during mass production.[0086] 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao to incorporate the metal foils of Rho to improve the manufacturing process and reduce cost.

	multiple particles of a lithium attracting metal deposited on at least one of the two primary surfaces, wherein said lithium-attracting metal, having a diameter or thickness from 1 nm to 10 m (Particle size, 5-1000 nm [Jin, 0009]), is selected from Au, Mg, Zn, Ti, K, Al, Fe, Mn, Co, Ni, Sn, V. Cr. an alloy thereof. a combination thereof, or a combination thereof with Ag. (tin-silver alloy [Jin, 0008]).
	The claimed range in the prior art which is within a claimed range thus anticipates the range. (MPEP 2131.03)

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727